DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is an Allowability Notice in response to the amendments filed 05/10/2021. Claims 1-2, and 4-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in the application are deemed to be directed to a nonobvious improvement over the invention disclosed in US Patent Application Publication 2003/0129061 and US Patent 4,010,530. The claims comprise a bonding reinforcement bonded directly to outer surfaces, of a leading edge shield and a blade body, and extending only partially over the outer surface of the blade body and also including fibers that are oriented, for the most part, perpendicular to a free edge of the leading edge shield, so as to reduce risk of the leading edge shield separating close to its free edge. The prior arts do not teach or make obvious the limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show leading edge protection with reinforcement features.

Conclusion                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/WAYNE A LAMBERT/Examiner, Art Unit 3745 

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747